Title: From John Adams to Benjamin Rush, 25 January 1806
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy Jan. 25th. 1806

The new Edition of your medical Works, mentioned in your favour of the sixth of this month, have been committed to mr Shaw: my Nephew whom you know, and will be sent to me from Boston in due time. Many of those compositions I have read and shall read again with much pleasure, and shall make them as generally useful as I can among the Physicians in my Neighbourhood: but as I feel as few as I ever did in my life of those Aches and pains which you Say await me and I know must come, I will not anticipate them. Sufficient for the day is its own evil.
I never had the good fortune to meet General Miranda, nor the pleasure to see him. I have heard much of his Abilities and the politeness of his manners. But who is he? What is he? Whence does he come and whither does he go? What are his motives views and objects? Secrecy, Mystery and intrigue, have a mighty effect on the World. You and I—have seen it in Franklin, Washington, Burr, Hamilton and Jefferson, and many others. The Judgment of Mankind in general, is like that of father Bonhours, who says “For myself, I regard secret persons, like the great rivers, whose bottoms we cannot see and which make no noise; or like those vast forests, whose silence fills the soul, with I know not what religious horror. I have for them the same Admiration, as men had for the oracles, which never suffered themselves to be understood, till after the event of things; or for the Providence of God, whose conduct is impenetrable to the human mind.” Without criticising the taste, the piety or decency of comparing a man, successively to a river, a forest, an oracle, and providence, I shall only say that I never had this silence, nor aimed at having it; nor the Admiration of it, of Bonhours; whose images however, scarcely express too boldly, the stupid Wonder of the World, which is excited by it. This quality when well managed, I have known to be worth more to a Man than ten Talents. It must nevertheless be acknowledged, there are times and cases, in which our Duty to God our Neighbour and Ourselves, renders a total silence and an impenetrable secrecy indispensable. I have practiced it myself when I thought it necessary, with as much rigour as any of them: but never for the purpose of giving myself an Air of Grandeur, Depth or “importance.”
In all my communications to Congress, and to my friends while I was a public minister abroad, I held the same language with Miranda, that we had nothing to hope from England or France, but what we Should be obliged to repay with Interest. And that has been my invariable opinion from that time to this. I am ashamed indeed that so many of my Countrymen entertain hopes of great Things from both; some from one, and some from the other. I see not however with Miranda, that We have any thing to fear from either. If our Negotiations are conducted with Skill We need not be afraid. But from the Blunders of such Men as C. Pinkney, Monroe, Armstrong and Livingston, We can never know what is to come.
Whether Mr Pitt has any thoughts of destroying the remains of Liberty in England or not, I neither know nor much Care, believing him as I do an Able Minister I think he has too much sense: but if he has not, it will make little difference to me or my Country, or Mankind. If he tries the experiment he will only ruin himself, and that is nothing to me.
I think with Miranda, We shall have no War.—No thanks however to the Wisdom of our negotiations: and I fear We shall be weakly obliged to pay for peace by the sacrifice of our commerce, and by purchasing at a great expence more causes of European Jealousy and more objects of Contention.
Miranda’s anecdote of Hamiltons Scorn of Washington is no Surprise to me. Those who trumpetted Washington in the highest strains at sometimes, spoke of him, at others, in the strongest terms of Contempt. Indeed I know of no Character to which so much hypocritical Adulation has been offered. Hamilton, Pickering and many others, have been known to indulge themselves in very contemptuous expressions: but very unjustly and ungratefully. His Character as an able General a Wise Statesman and an honest Man, is jusly established, with the present Age and Posterity, beyond the reach of, those railers and all who resemble them in Self Conceit and ill nature. The History, with which Hamilton threatened to destroy the Character of Washington, might diminish some of that enthusiastic exaggeration which represents him as the greatest General, the greatest Legislator and the most perfect Character that ever lived: but could never take from him the praise of Talents and Virtues labours and exertions, which will command the esteem of the wisest and best men in all Ages.
Although I read with tranquility and suffered to pass without Animadversion, in silent contempt, the base insinuations of Vanity, against me, and a hundred lies besides published in a Pamphlet against me, by an insolent Coxcomb, who rarely dined in good Company where there was good wine, without getting silly, and vapouring about his Administration, like a young Girl about her brilliants and trinketts: Yet I loose all Patience, when I think of a bastard brat of a Scotch Pedler, daring to threaten to undeceive the World in their Judgment of Washington, by writing a history of his battles and Campaigns. This Man Creature was in a delirium of Ambition; he had been blown up with Ambition Vanity by the Tories, had fixed his Eye on the highest station in America, and he hated every Man young or old, who stood in his Way, or could in any manner eclipse his laurells or rival his Pretentions, Col Smith Coll Burr Mr Jay, Mr Madison Mr Jefferson Adams and Washington were all en but a part of those who were envied by him. From or some Windows in my House I see, our the Capitol in Boston: not only its Dome and Steeple, but the whole body of the Building: from other Windows the view is obstructed by Trees Houses &c, in other Mens lands and there might be Pallaces and Temples. If I should swear I would cutt down all those Trees and burn all those sacred Temples and gorgious Palaces, in order to clear my View and actually attempt and accomplish some of this destruction, I should be an Emblem of the Bairn of Nevis.
The sudden rise of the public securities, after the establishment, of the funding system, was no misfortune to the Public, but an Advantage. The necessity of that system arose from the inconsistency of the People, in contracting debts and then refusing to pay them. The states would not adopt the five per Cent impost, and there were no means of paying the interest or principal of the public debt. That obstinate and willfull ignorance of the nature of money, and of public Credit which suffered the depreciation of the Continental Currency, effected a similar depreciation of the public Certificates, and is now inforcing a depreciation of the only Currency we have, the bank bills; and when or how this element of Confusion will stop, I know not. Experience is lost upon our People. The Injustice occasioned by these Bills, will be as great, for any thing I can see, as that which arose from Paper Money, or the public Certificates. The Government of the Nation and of individual States will have their hands full of business to prevent greater Evils from this, than arose from the other two causes.
I have no Objection to the respect shewn to Moreau and am pleased with those to Eaton and Decatur: but I mourn over the neglect, of Talbot, Truxton, Little And Decatur the Father. Our Statesmen committed a most egregious, pernicious, and indeed malicious Error in discouraging those officers, and mismanaging the ships. But democratical Ambition and Vengeance, will never Act with more Wisdom, Morality or Decency.
I feel more interested in our public affairs now, than I have for some years, because We seem to be in some immediate danger. The Public ought to know more than they do about our negotiations with England Spain, and France too. If our disputes and difficulties have been brought upon Us, by the imprudence of our Ambassadors, or by the Impolicy of our Government in contending for Points, which can never be obtained and if obtained would be of no Value, We ought to know it. But if our Government and Ministers are not in fault and our Commerce is like to be destroyed, as much as I love Neutrality, I would let our Merchants make reprisals.
You will be surprised to find this much Ado about nothing closed by an a question in natural History. Has the Plant that is called by the name of Soda, by some Writers, Kali, by others and Barilla, perhaps by more, ever been discovered in this Country? It is named Glasswort too, I believe, by the English. I am / dear Sir as usual, with usual regards / from my Family to yours, your / Friend and humble servant

J. Adams